Title: From Thomas Jefferson to Francis Walker, 7 January 1801
From: Jefferson, Thomas
To: Walker, Francis



Dear Sir
Washington Jan. 7. 1801.

I took before I left home a note of the amount of your nail-account, which was £33–16–3. but omitted to draw off a copy of it that I might now furnish it to you. this shall be done on my return. in the mean time I inclose you an order on Gibson & Jefferson for 47. D. 30. C.  say £14–3–9 making with the above nail account the sum of £48. which I was to pay you for mr Randolph.
We have little news but what the public papers give you. it is certainly true that Lord Grenville expressed himself to mr King contented with our treaty with France. it is not equally certain that it will escape opposition here, but from all the trading towns we learn it has given general content.—the election to take place in the H. of R. is in dubio. but of this you may be more properly informed by others than myself.I am with great esteem, Dear Sir
Your friend & servt

Th: Jefferson

